                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

 KAITLIN GRACE LEE,                                          )
                                                             )
              Petitioner,                                    )
                                                             )
 v.                                                          )              No. 1:19-CV-00199-JRG-SKL
                                                             )
 CHRIS MCBEE,                                                )
                                                             )
              Respondent.                                    )

                                          MEORANDUM OPINION

         Petitioner Kaitlin Grace Lee is a Missouri inmate proceeding pro se on a petition for a writ

of habeas corpus under 28 U.S.C. § 2241. 1 Having considered the pleadings, the relevant records,

and the applicable law, the Court finds the petition should be denied.

I.       BACKGROUND & PROCEDURAL HISTORY

         On March 31, 2016, the General Sessions Court of Meigs County, Tennessee, issued arrest

warrants for Petitioner in Case No. 2016-CR-165 based on affidavits of complaint for theft of

property valued between $10,000 and $60,000, and for passing a worthless check [Doc. 14 at 8,

10]. On September 20, 2018, the Meigs County Sheriff’s Department lodged a detainer for

Petitioner with the Chillicothe Correctional Center, as Petitioner is currently incarcerated on a

Missouri judgment and held in the custody of the Missouri Department of Corrections [Doc. at 12,

62; Doc. 14 at 7]. On September 27, 2018, Petitioner was provided and signed Form I, which

advised her of the detainer and of her rights under the Interstate Agreement on Detainers (“IAD”)

[Doc. 14 at 5-6].


         1
          Petitioner filed her petition under 28 U.S.C. § 2254, but as her challenge is not to her Missouri judgment of
conviction, but rather, to constitutional violations related to a Tennessee detainer, the Court construes the petition
under § 2241 [See Doc. 13 at 1 n.1]. However, the Court expressly finds, for reasons as set forth infra, that its decision
would not be altered by consideration of the petition under § 2254.
        On June 11, 2019, Petitioner filed a federal habeas petition, which she later amended,

alleging that Tennessee’s failure to commence prosecution on her Meigs County charges violates

her Sixth Amendment right to a speedy trial and her Eighth Amendment right to be free from cruel

and unusual punishment [See Doc. 11 at 5-6]. The Court ordered Respondent to file a response to

the petition, and Respondent complied by filing its answer on September 23, 2019 [Doc. 15].

Petitioner filed a reply to the answer on October 3, 2019 [Doc. 18]. This matter is ripe for review.

II.    RELEVANT LAW

       Federal courts have authority to issue a writ of habeas corpus to a prisoner who “is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). While prisoners challenging their confinement pursuant to a State-court judgment

generally must bring their claims under 28 U.S.C. § 2254, the Sixth Circuit has recognized that

some claims for pre-trial constitutional deprivations may be brought under 28 U.S.C. § 2241. See

Phillips v. Ct. of Common Pleas, 668 F.3d 804, 809 (6th Cir. 2012) (noting challenges to pretrial

detention are pursued under § 2241). However, like petitions filed under § 2254, petitions under

§ 2241 must be exhausted in State court before federal relief is contemplated. See id. at 810 n.4.

       The IAD “is a compact entered into by 48 States, the United States, and the District of

Columbia, to establish procedures for resolution of one State’s outstanding charges against a

prisoner of another State.” New York v. Hill, 528 U.S. 110, 111 (2000). The IAD provides two

mechanisms for the disposition of pending charges – one initiated by the prisoner and one initiated

by the prosecutor. Id. at 112 (discussing Articles III and IV of the IAD). A habeas petitioner has

not exhausted her available remedies for claims alleging delay in prosecution until she has

triggered final disposition under the IAD. Norton v. Parke, 892 F.2d 476, 480 (6th Cir. 1989)

(holding “that it is in the interest of sound judicial administration, and consistent with established



                                                  2
principles, to require that. . . prisoners challenging extradition actions pursue the remedies

provided by the IAD before seeking habeas relief in federal court”).

       In order to exhaust her remedies under the IAD, a petitioner must make a written request

to the warden requesting final disposition of her pending charges. See Tenn. Code Ann. § 40-31-

101, Art. III. Strict compliance with the IAD is required for a prisoner to trigger final disposition.

Norton, 892 F.2d at 480-81.

III.   DISCUSSION

       A.      Exhaustion

       Attached to the instant petition, as amended, are numerous copies of Petitioner’s alleged

correspondence to both the prosecutor and the Meigs County Courts [Doc. 11 at 32, 40, 52-63, 67-

71]. Petitioner argues that she has been prevented from exhausting her claims in State court

because her pro se filings were not actually filed by the court clerk [Id. at 3, 5-8, 11]. However,

these efforts are the proper mechanisms to trigger prosecution under the IAD. See United States

v. Martinez, 59 F. App’x 638, 643-44 (6th Cir. 2003) (discussing strict compliance with IAD and

concluding that pro se letters to trial court did not trigger final disposition under Article III of

IAD). Therefore, Petitioner’s claims are unexhausted.

       The Court notes that, in order to trigger her rights, Petitioner need only make a request to

the warden and sign Form II, which will then require the State to bring her to trial within 180 days

of the date the prosecutor and trial court receive notice of her request from the warden. See Fex v.

Michigan, 507 U.S. 43, 52 (1993); see also Tenn. Code Ann. § 40-31-101. Once the prosecution

in State court commences, Petitioner will have the opportunity to assert her claims.

       B.      Merits

       The Sixth Amendment right to a speedy trial “usually attaches when the defendant is

arrested or indicted, whichever is earlier.” Brown v. Romanowski, 845 F.3d 703, 712-13 (6th Cir.
                                                  3
2017) (citing United States v. Marion, 404 U.S. 307, 320 (1971)). Here, Petitioner has never been

indicted or arrested on the Tennessee warrants forming the basis for her detainer. Therefore, she

cannot prevail in her Sixth Amendment claim, as prosecution has not yet commenced.

       Additionally, because Petitioner’s prosecution has not commenced against her in

Tennessee, and she is not in Tennessee’s custody, the Eighth Amendment is inapplicable to her

claims. See Watkins v. City of Battle Creek, 273 F.3d 682, 685 (6th Cir. 2001) (“The Eighth

Amendment does not apply to pretrial detainees.”); see also Bell v. Wolfish, 441 U.S. 520, 535

n.16 (1979). Therefore, Petitioner has not stated a claim under the Eighth Amendment.

III.   CONCLUSION
       The instant petition is unexhausted and without merit. Therefore, relief will be DENIED,

and the petition will be DISMISSED. Additionally, it is CERTIFIED that any appeal from this

decision would not be taken in good faith and would be totally frivolous. Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                               4
